DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from foreign application 201710731455.4 Filed on 08/23/2017.
Status of Claims
	Claims 1 and 3-10 are pending.
	Claims 7-10 have been withdrawn from consideration.
	Claim 2 has been cancelled.

Election/Restrictions
Applicant’s elected Invention I (Apparatus) and Species 1 (Figure 1) on 12/10/2021 without traverse.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bokros et al (Bokros) USPN 3,707,006 in view of Ip et al (Ip) US 2009/0187258.  
Bokros discloses the invention substantially as claimed being a carbon fiber composite artificial bone (Figures 6-7) comprising a spring like frame 124 formed from woven carbon fiber filaments (17:39-45) covered in a pyrolytic carbon coating (abstract).
In regards to claim 3, the frame of Bokros comprises a variety of woven carbon fibers.  The outermost layer of fibers is being considered to be a carbon pipe casing.  Additionally, all of the components of Bokros comprise cylindrical cross-sections.
In regards to dowel of claims 1, 4, and 5, it is optionally required.  Therefore, these further limitations are also optional.  However, it is noted that Bokros does disclose an inner dowel 126.
In regards to claim 6, Bokros discloses the bone comprises a density of 1.5 grams per cubic centimeter (Abstract).
However, Bokros teaches that the carbon fiber is woven into a single flat sheet that is rolled not a rolled spring like frame.
	Ip teaches the use of a woven implant comprising carbon fiber.  Ip further teaches that it is known within the art of medical implants that woven carbon fiber can be implanted in aligned sheets (Columns 5 and 6 of Figure 3) or a rolled spring like shape (Column 3 of Figure 3) in the same field of endeavor for the purpose of modifying the implant to have flexibility and strength that match the needs of the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the woven carbon fiber material of Bokros in the form of a rolled spring as taught by Ip in order to improve the ability of the implant to bend and flex during implantation to match the specific shape of the bone implant site.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection incorporates the teachings of Ip which addresses all of the applicant’s arguments and amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774